Citation Nr: 1738866	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-10 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1 Entitlement to an initial evaluation in excess of 50 percent disabling for an acquired psychiatric disability, to include PTSD and an anxiety disorder with depressed mood, claimed as nervous problems.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with U.S. Navy from April 1988 to May 1992.

This matter comes before the Board of Veteran's Appeals (Board) from a December 2010 and January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board acknowledges that the above referenced issues were remanded to the agency of original jurisdiction, pursuant to a May 2016 Board of Veterans' Appeals (BVA) Decision, for issuance of a supplemental statement of the case.  In accordance therewith, a supplemental statement of the case was issued in January 2017.

The Board also notes that a May 2016 BVA Decision granted service connection for post-traumatic stress disorder.  In accordance therewith, a Decision Review Officer (DRO) Decision, also dated May 2016, assigned an evaluation of 50 percent disabling under Diagnostic Code (DC) 9411, effective May 19, 2008.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for an acquired psychiatric disorder.  23 Vet. App. 1, 5 (2009).  As emphasized in Clemons, though an appellant may only seek service connection for PTSD, the appellant's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.

Review of evidence indicates that the Veteran is currently service connected for an acquired psychiatric disability, to include anxiety disorder with depressed mood, claimed as nerve problems which are evaluated at 10 percent disabling under DC 9400.  The General Formula for Rating Mental Disorders at 38 C F R § 4.130 (2016) provides that all service-connected psychiatric disabilities and symptoms including PTSD symptoms and anxiety/depression, are to be rated together.  Thus, the Veteran would not be entitled to separate and additional ratings for symptoms of anxiety with depressed mood and PTSD as 38 C F R. § 4.14 provides that rating such manifestations of a disability under multiple diagnoses (pyramiding) is to be avoided.  See VAOGCP C 23 97, see also Esteban v. Brown, 6 Vet App 259 (1994) (holding that a separate rating may be granted for a 'distinct and separate' disability that is, "when none of the symptomatology is duplicative or overlapping").  That is, a claimant may not be compensated twice for the same symptomatology as such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet App 203, 206 (1993).  Accordingly, the Board has combined and re-characterized the different claims into one acquired psychiatric disability claim as noted on the first page of this decision.

Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the further delay entailed by remand is regrettable, current adjudication of the Veteran's claims would be premature.  Undertaking additional development prior to a Board decision is the only way to ensure compliance with the duty to assist, as required.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In an Informal Hearing Presentation Brief, dated August 2017, the Veteran contends that due to his service connected disabilities, he is unable to secure and maintain substantially gainful employment.  In support of his contention, he indicates that he was found disabled by a December 2006 Decision of the Social Security Administration (SSA) and awarded benefits from August 25, 2000.  The Board acknowledges the SSA decision granting the Veteran's claim for benefits and assertion that he is unable to work due to his disabilities.  However, the Board is not bound by the SSA's decision or conclusions as to the severity of the Veteran's disabilities or inability to work.

The evidence of record reflects an extensive history of the Veteran's complaints of mental health related symptoms and related treatment.  The medical evidence also reveals conflicting diagnoses.  Most recently, the Veteran underwent a mental health examination in July 2013.  During the clinical evaluation, the Veteran reported post service employment as a security guard and later, as a welder on a shipyard.  He also admitted that he has been unable to maintain employment for any extended period due to his difficulty with authority and irritable mood in the workplace setting.  He also noted that he had not worked since he was awarded social security benefits.  

On examination, the Veteran's identifiable symptoms included affective dysregulation, disturbance of interpersonal relationships, impulse control impairment, and lack of regard for social rules, consistent irresponsibility, and poor coping skills.  Following a review of the evidence and clinical evaluation, the examiner concluded that that Veteran's condition causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during period of significant stress; or, symptoms controlled by medication.  The VA examiner also noted the Veteran's current symptoms meet the DSM-IV diagnostic criteria for the diagnoses of Personality Disorder, polysubstance dependence, and substance-induced mood disorder.  The examiner made no reference to a formal conclusion as to the impact of the Veteran's condition on his employability.

In a May 2016 BVA Decision, the Veteran was granted service connection for post-traumatic stress disorder.  A subsequent DRO Decision assigned an evaluation of 50 percent disabling, effective May 19, 2008.  The BVA decision also remanded the issue of entitlement to an initial evaluation in excess of 10 percent for his acquired psychiatric disability, to include anxiety disorder with depressed mood, and entitlement to a TDIU as inextricably intertwined with the Veteran's increased evaluation claim.  The Board finds that the Veteran's increased rating claim for an acquired psychiatric condition, as re-characterized, and the claim for a TDIU require additional development.  

In this case, a new VA exam is required to assess the nature and current severity of the Veteran's psychiatric condition and its impact on his employability.  Where the record before the Board contains insufficient medical information for evaluation purposes, a remand may be required.  Littke v. Derwinski, 1 Vet. App. 90.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and current severity of the Veteran's acquired psychiatric disorder, to include PTSD and anxiety disorder with depressed mood, claimed as nerve problems.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following: 

(a)  Please identify all acquired psychiatric disorders found to be present during the pendency of the appeal, based on examination of the Veteran and review of all lay and medical evidence of record.  The examiner must specifically opine as to whether the Veteran's psychiatric condition impacts his employability and comment on the degree or level of interference.  

As a part of the examination and/or opinion, the examiner must consider all prior diagnoses in the record, and nexus opinions and explain or distinguish any variations in findings and conclusions.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of the STRs, medical evidence of record, and lay statements.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is placed on notice that pursuant to 38 C.F.R. § 3.655 (2016) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




